PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
















BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 15/382,172
Filing Date: 16 December 2016
Appellant(s): Curbow et al. 



__________________
John Hilten
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed February 10, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 13, 2021 (hereinafter “Final Office Action") from which the appeal is taken is being maintained by the examiner. 

The following ground(s) of rejection are applicable to the appealed claims:
The rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable over US 9,426,883 to McPherson et al. in view of US 9,300,285 to Pang, as evidenced by US 7,292,451 to Rodriguez, US 9,013,848 to Lui, and US 2015/0162321 to Briere.

(2) Response to Argument
The Patent Trial and Appeal Board Decision on Appeal mailed July 1, 2020 already affirmed the decision of the Examiner rejecting claims 1-20 (now cancelled).  In this previous adjudication of claims 1-20, the Patent Trial and Appeal Board established that a proper combination of McPherson et al. in view of Pang was established.  Examiner’s decision to reject claims 21-40 subject to this second Appeal is based on the same combination of prior art references in the prior art rejection grounds appealed in the first Appeal.  While additional features that were not recited in the claims at issue in the first appeal are recited in claims 21-40, the Final Office Action explains how these additional features are disclosed in the same combination of prior art references applied in the prior art rejection(s) appealed in the first appeal; Applicant has not shown otherwise.  While Appellant raises a new argument against the ground of prior art 
In summary, the Final Office Action rejects claims 21-40 under 35 U.S.C. 103 as being unpatentable on the ground that it would have been obvious to a person of ordinary skill in the art to modify the circuit in Figs. 2 and 8 of US 9,426,883 to McPherson et al. (“McPherson”) so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge (e.g., Col. 4 ll. 28-31 of McPherson) within the power device 500 by using a clamping switch as taught by US 9,300,285 to Pang to thereby reduce the miller capacitance effect.  McPherson has the same assignee as the present application on appeal and discloses in Figs. 1-22 the same structure as that of Figs. 4-25 of the present application; the claimed invention of the present application adds a clamping circuit to the same structure (e.g., Figs. 1-3 of the present application), wherein the addition would have been obvious to a person of ordinary skill in the art in view of Pang.  Here, clamping is required to prevent a turned-off power transistor like PSW in Fig. 3 of Pang from unintentionally turning on when its collector voltage sharply increases and the increase is transferred to the gate of PSW due to a parasitic Miller capacitance between the collector and the base (Pang at Col. 1 ll. 28-37).  Further, since it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a clamping circuit may be integrated with a power device (an official notice of the foregoing fact was previously taken as shown in the Final Office Action), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate/arrange the above discussed clamping circuit for 500 within the power module 100 in Fig. 2 of 
First, Appellant argues in pp. 9-25 that the above-modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose a clamping circuit electrically connected to the plurality of power devices as recited in claim 21 (The same/similar argument was made in pp. 8-17 of the Brief in the first Appeal.).  However, such features are disclosed in the modification for the reasons discussed in the Final Office Action.  
Appellant more specifically argues at pp. 11-12 that Pang discloses a gate driver circuit, not a power module apparatus (The same/similar argument was made in p. 8 of the Brief in the first Appeal.).  While Pang at Col. 5 ll. 17-21 discloses that the Fig. 2 circuit is a gate driver circuit, the gate driver circuit and PSW in Fig. 2 of Pang provide power to circuitry receiving power from PSW and is thus considered a power module apparatus.  Further, the above-discussed modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 in Fig. 2 of McPherson by using a clamping switch discloses a power module 100, wherein the power device 500 in Fig. 2 of McPherson has gate drive connectors 700 and is clamped (e.g., for example at the gate drive connectors 700) using the clamping circuit disclosed in Pang.  
Appellant further argues at pp. 12-13 that in the present application, the physical coupling, arrangement and location in close physical proximity to the power module 100 
Appellant further argues at pp. 13-14 that the above-modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose a power module apparatus having an integrated clamping circuit (The same/similar argument was made in pp. 8-9 of the Brief in the first Appeal.).  Since it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a clamping circuit may be integrated with a power device (an official notice of the foregoing fact was previously taken as shown in the Final Office Action), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate/arrange the above discussed clamping circuit for 500 within the power module 100 in Fig. 2 of McPherson at any location of the power 
Appellant further argues at pp. 15 and 17-20 that there is no suggestion/reason to make the above-discussed modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 and that any such suggestion is the use of impermissible hindsight (The same/similar argument was made in pp. 12-16 of the Brief in the first Appeal.).  Contrary to Appellant’s assertion, the reasons for modifying the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 to thereby reduce the miller capacitance effect is taught/suggested in Pang (“to reduce miller capacitance effect” (Col. 6 ll. 31-34)), and such a teaching is not borrowed from Applicant’s own disclosure.  
Appellant further argues at pp. 17-20 that Pang discloses a gate driver circuit, not a power module apparatus, and thus teaches away from making the above-modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate of NMOSFETs of McPherson’s half-bridge within the power device 500 by using a clamping switch as taught by Pang (The same/similar argument was made in pp. 15-16 of the Brief in the first Appeal.).  However, the argument fails because Pang and/or the above-discussed modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate of NMOSFETs of McPherson’s half-bridge within the power device 500 discloses a power module apparatus as discussed above.  

  Second, Appellant argues (pp. 25-41 of the Appeal Brief) against the prior art rejection for claim 30 by repeating the same arguments raised for claim 21.  Thus, the above discussion in this Examiner’s Answer for claim 21 similarly applies.    
Third, Appellant argues (pp. 41-57 of the Appeal Brief) against the prior art rejection for claim 36 by repeating the same arguments raised for claim 21.  Thus, the 
Fourth, Appellant argues (pp. 57-58 of the Appeal Brief) that the above-modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate of the plurality of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose that a clamping circuit is integrated into/within the power module apparatus as required for claim 22.  Such a feature is shown in the above-discussed modification of the Figs. 2 and 8 arrangement of McPherson as discussed for claim 21.  As to any summary/conclusory statement made by Appellant that features of claim 22 are not disclosed in the above-modification of the Figs. 2 and 8 arrangement of McPherson so as to clamp the gate of NMOSFETs of McPherson’s half-bridge within the power device 500 by using a clamping switch as taught by Pang, more substantive arguments in an appeal brief is required than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.  Regardless, such features are disclosed in the modification as discussed in the Final Office Action.  As to any argument by Appellant that each individual reference by itself does not disclose one or more claimed features, Appellant attacks the applied references individually, even though the Examiner relied on the combination of the applied references in rejecting the claim.  The test for obviousness is not whether the claimed 
Fifth, Appellant presents arguments (pp. 58-83 of the Appeal Brief) with respect to features of claims 23-29, 31-35, and 37-40 in a similar way to the arguments presented for claim 22 except that the arguments are directed to the respective features of the different claims.  Thus, the same response/analysis presented above for claim 22 similarly applies except that the response/analysis applies to the different features of the respective claims.  The features of each respective claim are disclosed in the modification as discussed in the Final Office Action.  Further, for claim 29, Appellant argues that the proposed combination of the applied references fails to disclose the claimed feature that the clamping circuit is configured to short the gate of the plurality of power devices to a negative voltage bias.  However, such a feature is disclosed in the proposed combination of the applied references as discussed in the Final Office Action.  While Pang and McPherson do not expressly disclose that the lower power supply is a negative voltage bias, such a feature is considered to be a recitation of the intended use of the claimed invention: claim 29 does not positively claim a voltage supply applying the negative voltage bias as an element of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
 



Respectfully submitted,

Jung H. Kim
/JUNG KIM/
Primary Examiner, Art Unit 2842

Conferees:
Lincoln Donovan
/LINCOLN D DONOVAN/           Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                             
David Martin
/DAVID S MARTIN/           RQAS, OPQA                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.